As the plaintiff correctly concedes, the sole argument he raises on appeal was not advanced before the Supreme Court. Contrary to the plaintiffs contention, his argument does not present a pure question of law that could not have been avoided if raised at the proper juncture (see Matter of Panetta v Carroll, 62 AD3d 1010 [2009]). Accordingly, his argument may not be reached for the first time on appeal (see NYU Hosp. for Joint Diseases v Country Wide Ins. Co., 84 AD3d 1043, 1044 [2011]; Pekich v James E. Lawrence, Inc., 38 AD3d 632, 633 [2007]). Mastro, A.EJ., Angiolillo, Balkin and Chambers, JJ., concur.